Citation Nr: 0603706	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1973, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's claims of entitlement to a 
compensable rating for his service-connected bilateral 
sensorineural hearing loss and to service connection for 
bilateral ankle, back and bilateral foot disabilities.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In October 2003, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing held at 
the local VA office before the undersigned Acting Veterans 
Law Judge (formerly known as a member of the Board).

When this matter was initially before the Board in July 2004, 
it was remanded to the agency of original jurisdiction for 
further development and adjudication.  In a September 2005 
rating decision, the RO granted service connection for foot 
fungus, which it noted had been claimed as bilateral foot 
condition, and assigned initial noncompensable evaluation, 
effective September 27, 2000.  Since that time, the veteran 
has not appealed the evaluation or the effective date of the 
award, and thus no claim relating to the veteran's feet is 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

VA outpatient treatment records show that the veteran has 
been diagnosed as having diabetes mellitus.  In light of the 
veteran's service in Vietnam, the Board finds that the record 
raises an inferred claim of entitlement to presumptive 
service connection for this disease.  To date, VA has not 
considered this issue and it is referred to the agency of 
original jurisdiction for appropriate action.

The veteran's claim of service connection for back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence does not show that veteran has a 
right or left ankle disability.

3.  The results of the August 1999 private audiological 
evaluation are not adequate for rating purposes.

4.  The December 2000 VA audiometric test results show that 
the veteran had level II hearing in his right ear and level I 
hearing in his left ear.  

5.  The January 2003 VA audiometric test results show that 
the veteran had level II hearing in his right ear and level 
II hearing in his left ear.  

6.  The August 2005 VA audiometric test results show that the 
veteran had level I hearing in his right ear and level I 
hearing in his left ear.  




CONCLUSIONS OF LAW

1.  Bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86 Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters dated in 
March 2002 and July 2004 and by the statement of the case and 
supplemental statement of the case.  The veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
provided notice of evidence, the law and regulations, and the 
reasons and bases for the RO's determinations.  In addition, 
in the AOJ's March 2002 and July 2004 "VCAA" letters, the 
AOJ informed the veteran of the elements required to 
establish a claim of service connection.  Although these 
letters did not address the elements of a claim for an 
increased rating, the veteran was notified of the elements 
required to establish a claim for an increased rating for 
hearing loss and was notified of pertinent law and 
regulations for the increased rating claim in the February 
2003 SOC and the September 2005 SSOC.  By way of these 
documents, the veteran was effectively furnished notice of 
the type of evidence that he needed to send to VA, the types 
of evidence VA would assist him in obtaining, as well as the 
need to submit any evidence that might substantiate his claim 
that was in his possession, see Pelegrini, ensuring the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. at 119.  The February 2003 SOC 
notified the veteran of the provisions of 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
VCAA notice was provided after the unfavorable AOJ decision 
that is the basis of this appeal was decided.  The Court 
acknowledged in Pelegrini that where the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The claims have been pending 
for almost four years, and the veteran has had this time 
period to submit argument and evidence in support of his 
claims.  At the June 2003 Board hearing, the undersigned 
Veterans Law Judge agreed to hold the record open for 60 days 
to provide the veteran the opportunity to submit additional 
evidence in support of his claim, and in a July 2004 letter, 
the AMC specifically requested that he provide VA with 
authorizations to obtain records of his private care from Dr. 
Kolar and from the Horizon Northside Family Care Center.  To 
date, however, the veteran has not done so.  After the 
issuance of the September 2005 SSOC, the veteran was given 60 
days to submit any additional evidence or comment in support 
of his claims.  The veteran did not submit any additional 
evidence or argument in support of his claims during this 60 
day time period.  Moreover, he has not asserted that he was 
prejudiced in any way by the notice provided by VA during the 
course of this appeal.  See Mayfield; Pelegrini.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letters, the RO's rating decisions, the SOC, the SSOCs, in 
discussions at the October 2003 Board hearing or in the 
Board's July 2004 remand, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as voluminous post-service private 
and VA treatment records and reports.  The veteran was also 
afforded VA audiology examinations in December 2000, January 
2003 and August 2005.  The Board notes that the VA 
audiometric examination reports note that the claims folder 
was not reviewed by the examiners.  The Board notes, however, 
that such a review is not necessary because the information 
needed from the evaluations is evidence addressing the 
current severity of the service-connected hearing loss, which 
is based on audiometric evaluation, and do not require a 
review of the veteran's medical records.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403-04 (1997).  As such, the 
Board finds that these examinations are adequate for rating 
purposes.  


Further, pursuant to the Board's July 2004 remand 
instructions, in December 2004, he was afforded a VA 
examination to determine whether he had a current ankle 
disability and if so, whether it was related to service.  VA 
has also associated a copy of the October 2003 hearing 
transcript with the claims folder.  In a July 2004 letter, 
the AMC specifically requested that he provide VA with 
authorizations to obtain records of his private care from Dr. 
Kolar and from the Horizon Northside Family Care Center.  To 
date, however, the veteran has not done so.  Since the 
veteran did not authorize the release of these private 
records, any further attempts on the part of VA to obtain 
these records are futile.  The Board notes that the veteran 
submitted some copies of treatment records from the Horizon 
Northside Family Care Center with his initial claim in 
September 2000.  The Board finds that VA fulfilled its duty 
to assist the veteran.   

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration at this time, 
without a second remand of the case to the RO for further 
development because the essential fairness of the 
adjudication was maintained.  See Mayfield; see also Bernard 
v. Brown.  In this case, the record on appeal demonstrates 
the futility of any further evidentiary development, and that 
there is no possibility that additional assistance would 
further aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of this 
appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Bilateral ankle disability

In his statements and testimony, the veteran reports that he 
injured his ankles while serving in combat in Vietnam and 
that he has had chronic ankle problems since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  The Board notes, 
however, that bilateral ankle disability is not among those 
presumptive conditions.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, in light of the veteran's documented combat service and 
his sworn testimony that he sustained ankle injuries while 
serving in combat in Vietnam, although the Board has reviewed 
the lay and medical evidence in detail, because this claim 
turns on whether the veteran has bilateral ankle disability, 
the Board will focus its discussion to the evidence that 
addresses this question.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Here, in compliance with the Board's July 2004 remand 
instructions, in December 2004, the veteran was afforded a 
formal VA examination.  The examiner indicated that he had 
reviewed the veteran's claims folder, and following his 
review of the veteran's medical records, the administration 
of diagnostic tests and his clinical examination, concluded 
that the veteran had normal ankles bilaterally.  Subsequent 
to offering this impression, the examiner explained that both 
his clinical evaluation and the X-rays were normal.  Further, 
voluminous private and VA medical evidence is similarly 
negative for a diagnosis of ankle disability.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
because the there is no medical evidence indicating that the 
veteran has a current diagnosis an ankle condition.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).  As 
such, the Board must deny service connection for bilateral 
ankle disability.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that he has 
bilateral ankle disability due to service.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (2005) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because the preponderance of 
the medical evidence is against the claim, service connection 
must be denied.  

Further, even though 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are applicable to this claim, in the absence of a 
current disability, service connection cannot be established.  
Brammer.  In this regard, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that the provisions of 38 U.S.C.A. § 1154(b) 
provide a reduced evidentiary burden for combat veterans that 
relates only to the issue of service incurrence, but does not 
relate to whether the veteran has a current disability or 
whether a current disability is linked to the incident in 
service; those two questions require medical evidence.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).

Bilateral hearing loss

In his statements and testimony, the veteran asserts, in 
essence, that his hearing loss is very disabling and warrants 
a compensable evaluation.  During the October 2003 Board 
hearing, the veteran testified that his hearing impairment 
interferes with his daily activities.  He also stated that, 
due to his bilateral hearing loss, his application to work as 
a truck driver was rejected, and that he was no longer 
permitted to operate a forklift, which resulted in a loss of 
wages.

In a September 1982 rating decision, the RO granted service 
connection for bilateral high frequency hearing loss and 
assigned the current noncompensable evaluation under former 
Diagnostic Code 6297, effective April 19, 1982.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's bilateral hearing loss is currently evaluated 
under Diagnostic Code 6100 of the Rating Schedule.  
Evaluations of defective hearing under this code range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  The Board notes that given the findings 
of the December 2000, January 2003 and August 2005 VA 
audiological evaluations, no exceptional patterns of hearing 
impairment exist in this case.

In support of this claim, the veteran submitted the results 
of a private August 1999 audiological evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
55
50
40
LEFT
N/A
15
25
60
60

Pure tone threshold levels averaged 40 decibels for the right 
ear and 40 decibels for his left ear.  Speech audiometry 
testing, however, was apparently not performed.  Because an 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination score, these 
findings are not adequate for rating purposes and thus the 
Board is precluded from considering them.  38 C.F.R. 
§ 4.85(a).



In December 2000, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
50
55
45
LEFT
N/A
25
30
70
60

Pure tone threshold levels averaged 43 decibels for the right 
ear and 46 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in his 
right ear and 92 percent in his left ear.

In January 2003, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
60
55
45
LEFT
N/A
25
30
65
65

Pure tone threshold levels averaged 45 decibels for the right 
ear and 46 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 84 percent in his left ear.

Pursuant to the Board's July 2004 remand, the veteran was 
afforded another formal VA audiological evaluation in August 
2005, which revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
50
50
45
LEFT
N/A
15
35
65
65

Pure tone threshold levels averaged 40 decibels for the right 
ear and 45 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 96 percent in his left ear.

The mechanical application of the Rating Schedule to the 
December 2000 VA audiometric evaluation shows that the 
veteran had level II hearing in his right ear and level I 
hearing in his left ear, which warrants a noncompensable 
evaluation under Diagnostic Code 6100.  The mechanical 
application of the Rating Schedule to the January 2003 VA 
audiometric examination findings results in a determination 
that the veteran has Level II hearing in his right ear and 
level II hearing in his left ear, which likewise warrants a 
noncompensable evaluation under Diagnostic Code 6100.  
Finally, the mechanical application of the Rating Schedule to 
the August 2005 VA audiometric examination findings results 
in a determination that the veteran has Level I hearing in 
his right ear and level I hearing, which also warrants a 
noncompensable evaluation under Diagnostic Code 6100.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants a compensable schedular 
evaluation.  

Further, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral sensorineural hearing loss reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extra-schedular 
basis.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  The record shows that the veteran is employed.  
See for instance, the December 2004 VA examination report 
which notes that the veteran is working.  The hearing loss is 
not shown to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral ankle disability is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

Also before the Board is the veteran's claim of service 
connection for back disability.  For the reason set forth 
below, the Board finds that this issue must unfortunately 
again be remanded for further development and adjudication.

As noted in the Board's July 2004 remand, in his statements 
and testimony, the veteran reported injuring his back while 
serving in combat in Vietnam.  Thus, notwithstanding the 
absence of documentation of an in-service back injury in the 
service medical records, in light of the veteran's combat 
service, and because such an injury is circumstances, 
conditions and hardships of that service, as a matter of law, 
the Board finds that the veteran sustained an in-service back 
injury.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  Further, during the October 2003 Board 
hearing, the veteran testified that he had had chronic back 
problems since that time, which he is competent to report.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

In the remand, the Board indicated that the record shows that 
the veteran had a current diagnosis of a herniated disc at 
L4-5.  Pursuant to the Board's remand instructions, in 
December 2004, he was afforded a formal VA examination to 
determine whether he had a chronic back disability that was 
related to service.  X-rays of the lumbosacral spine revealed 
minimal spurring, but the examiner diagnosed the veteran as 
having a normal lumbosacral spine.  The examiner explained 
that it was not likely that the veteran had a lumbar spine 
disability related to service in light of the negative 
physical examination and X-rays, "and a lack of adequate 
documentation to create any such nexus."

In light of the conflicting medical and lay evidence 
discussed above, it is unclear to the Board whether the 
veteran currently has a back disability.  As such, and to 
afford the veteran the benefit of any reasonable doubt, the 
Board finds that this issue must be remanded to obtain a 
supplemental opinion by the examiner who performed the 
December 2004 VA examination, or if that examiner is not 
available, a suitable replacement.

Accordingly, this case is remanded for the following actions:

1.  The agency of original jurisdiction 
should send the veteran's claims folder 
to the examiner who conducted the 
December 2004 VA examination (or if the 
examiner is no longer available, a 
suitable replacement), and request that 
he or she prepare an addendum to the 
December 2004 examination report 
addressing, in light of the veteran's 
documented medical history, complaints, 
and the findings obtained on examination, 
whether it is at least as likely as not 
that he has a current back disability 
that is related to an injury sustained 
while he served in combat in Vietnam.  It 
is imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND, 
and acknowledges that review in the 
report.  The veteran need not be re-
examined unless an examination is deemed 
necessary.  If a physical examination is 
deemed necessary, all indicated testing 
should be accomplished.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the agency of original 
jurisdiction must readjudicate the 
veteran's claim of service connection for 
back disability.  

3.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


